DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ amendment, filed on 07/04/2022, in response to claims 1-2 and 4-17 rejection from the non-final office action (02/03/2022), by amending claims 1, 14, and 16; cancelling claim 15; and adding new claims 18-20 is entered and will be addressed below.
The examiner notices Applicants did not underline and cross out changes in claim 16.

Allowable Subject Matter
Claims 1-2, 4-14, and 16-20 are allowed.

	The prior arts of record, US 20110280794, 6300600, JP H11251323, US 6867841, 20110123776, 20030049372, 5280156, and 20110143035, in combination, does not fairly teach the limitations of:
	“wherein a first arrangement of the first main heaters is disposed along each of two, four or six inner surfaces of the chamber case and a second arrangement of the second main heaters is disposed in a central region of the chamber case, opposing the first arrangement of the first main heaters, 
wherein, for each of the two, four or six inner surfaces, a given one of the plurality of substrates is disposed between one of the first main heaters and an opposing one of the second main heaters, and 
wherein, for each of the plurality of substrates, a given one of the first auxiliary heaters is disposed between the one of the first main heaters and a corresponding one of the plurality of substrates, and a given one of the second auxiliary heaters is disposed between the opposing one of the second main heaters and the corresponding one of the plurality of substrates” in the context of claim 1 and similarly for claim 18.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716